DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 3, “and a second surface and is to be attached” should be -- and a second surface and is attached --.
Claim 3, line 4, “and a second surface and is to be attached” should be -- and a second surface and is attached --.
Reasons for Allowance
3.	Claims 1 and 3-7 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the shank (82) includes a first shank (821) and a second shank (822), the first shank (821) being an area in which the groove (82s) is formed, the second shank (822) protruding toward the second surface more than does the first shank (821), and wherein the facing member (60) faces the head portion (81) with a distance larger than a length of the first shank (821) (see fig. 4 below) -- in the combination as claimed.
Claims 4 and 5 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    562
    601
    media_image1.png
    Greyscale

Regarding claims 3 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a facing member (60) that is to be disposed inside the casing (10) and faces the head portion (91) with a distance smaller than a length of the shank (821), wherein the head portion (91) has a height (L3) larger than a length (L2) of the shank (92). (see fig. 6 below) -- in the combination as claimed.
Claims 6 and 7 are allowed due to dependence on claim 3.

    PNG
    media_image2.png
    570
    587
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834